Citation Nr: 1236281	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to June 2000, January 2002 to November 2002 and February 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran is not shown to have a current low back disorder causally related to any period of active military service.

2.  The Veteran's right knee disorder has been shown, at least as likely as not, to be related to his periods of military service. 

3.  The Veteran's left knee disorder has been shown, at least as likely as not, to be related to his periods of military service. 


CONCLUSIONS OF LAW

1.  The Veteran is not shown to have a current low back disorder due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  With resolution of reasonable doubt in the Veteran's favor, a right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  With resolution of reasonable doubt in the Veteran's favor, a left knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a February 2008 letter issued prior to the decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection for a low back, right knee and left knee disorders, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination report.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

II.  Analysis

Low Back 

The Veteran's service treatment records reflect that in August 2003, he complained of sharp pain in the right paraspinous region at approximately T8-T12 and L1.  Objectively, there was no paraspinous muscle tenderness, masses or spasm.

Subsequent to service, the Veteran contends that he has a low back disorder causally related to his periods of active service.  However, there is simply no evidence of a current low back disorder.  In this regard, in the June 2008 report of VA examination, despite the Veteran's complaints of back pain, there was no diagnosis of a lumbar or thoracic spine disorder.  X-rays revealed no abnormality.

Given this review of the record, the Board finds that service connection for the claimed low back disorder is simply not warranted.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a low back disorder must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

The only evidence of record supporting the Veteran's claim in this regard is his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis.

Although the Veteran has claimed that a low back disorder was related to his periods of service, the medical evidence of record simply does not support his contention.  Thus, in the absence of documented medical evidence or other indicia to corroborate his contentions, his credibility as to this matter is suspect, and his contentions are of minimal probative value.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable regarding this issue on appeal because the preponderance of the evidence is against his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, service connection for a low back disorder is denied.


Knees

The Veteran's service treatment records reflect that he complained of an approximately two month history of bilateral knee pain in May 2002.  Objectively there was crepitation in both knees; otherwise, there was no redness, heat, swelling, effusion, tenderness or instability.  The assessment was bilateral knee pain.  Service treatment records for the first period of service also reveal complaints concerning both knees.

Subsequent to service, the Veteran contends that he has current right and left knee disorders that are causally related to his military service.  Specifically, the Veteran asserts that his claimed knee disorders are the result of his various parachute jumps performed in service.  The June 2008 report of VA examination reflects his complaints of constant mild knee pain and intermittent swelling.  He denied any locking or instability of the knees.  He reported that his claimed knee disorders limited his ability to stand for prolonged periods (he could only stand for less than 10-15 minutes before experiencing flares of pain), interfered with his employment as a state trooper and affected his activities of daily living.

On objective examination, he had full range of motion of the knees with pain throughout.  His knee range of motion was not additionally limited following repetitive use.  There was no evidence of instability or palpable tenderness; however, there was grade 1 crepitus.  X-ray results were negative.

The diagnosis was mild bilateral chondromalacia of the knees.  The examiner opined that the currently diagnosed disorder of the knees (mild bilateral chondromalacia of the knees) was less likely than not a result of the Veteran's military service which included his service as a paratrooper.  The examiner rationalized that there was no evidence of a chronic disorder in service or evidence of a disability within one year of service to satisfy the presumptive requirements.

Given its review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran's right and left knee disorders are at least as likely as not related to his period of military service.  The Board is aware of the examiner's opinion in the June 2008 report of VA examination that the currently diagnosed bilateral chondromalacia of the knees was less likely than not a result of the Veteran's military service; however, the examiner's rationale does not adequately support this opinion.  The examiner's rationale suggests that to warrant service connection, the Veteran must demonstrate a chronic disability in service or within a year of discharge from service.  That is not correct.  As noted above, service connection is warranted when there is demonstration of a current disability that is the result of disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  No such requirement for demonstration of a chronic disability in service exists.

In this case, the service treatment records document complaints of knee pain in service; the Veteran asserts that he had in-service symptomatology of knee disorders as a result of his parachute jumps and has continued to experience symptoms related to knee disorders since that time (see Jandreau supra; Barr supra; Savage supra); and, the June 2008 report of VA examination confirms a current diagnosis of bilateral chondromalacia of the knees.  There was evidence of crepitation in both knees in service and thereafter.  Thus, the Board finds that the evidence is essentially in equipoise in showing current disability causally related to his period of service.  In such cases, reasonable doubt is resolved in the appellant's favor, warranting allowance of service connection in this regard.

  
ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is granted.

Service connection for a left knee disorder is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


